Judgment reversed, without costs, and petition dismissed. Memorandum: Petitioner was aware of her obligation to report to the Department of Social Services in writing within 10 days any change in circumstances that affected the amount of her public assistance. She not only acknowledged this in a written statement given to the Monroe County Department of Social Services but at a fair hearing admitted that there was an obligation on her part to inform her caseworker that she intended to withhold payment to her landlord of money due for rent. Notwithstanding this knowledge on her part, upon receiving her rent allowance and without advising the agency that she intended to do so, she withheld it from the landlord and instead used the money to buy clothes and furniture. She did not report those facts to the agency until September after the money was spent and after she had been sued by the landlord. The dissent implies that
*578her caseworker agreed or acquiesced in petitioner’s use of the rent for unauthorized purposes. The record does not support such a finding. Furthermore even if it could be found that the agency acquiesced in the plan to withhold rent it certainly could not and did not authorize the expenditure of rent money for nonbudgeted personal items. Petitioner withheld the rent without notifying the agency and by doing so she, in effect, created an unreported asset which may be recovered under the provisions of 18 NYCRR 352.31. All concur except Hancock, Jr., and Schnepp, JJ., who dissent and vote to affirm the judgment, in the following memorandum.